Citation Nr: 0209363	
Decision Date: 08/07/02    Archive Date: 08/12/02	

DOCKET NO.  99-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE


Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1964 to August 
1967.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2000 at which time it was 
remanded to the RO for further development.  The case has 
been returned to the Board for appellate review.

No other issue is in appellate status at this time.  The 
record reflects that, by rating decision dated in June 2002, 
service connection for coronary artery disease was granted 
and a disability evaluation of 60 percent was assigned, 
effective October 11, 2001.  Service connection is in effect 
for various other disabilities, to include post-traumatic 
stress disorder, and the combined disability evaluation of 90 
percent has been in effect since October 11, 2001.  The 
veteran has been determined to be entitled to a total 
disability rating based on individual unemployability by 
reason of service-connected disabilities from July 21, 1998.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition of the issue as to entitlement to an increased 
rating for a left ankle disability has been obtained.

3.  Manifestations of the left ankle disability include 
subjective complaints, and restriction of dorsiflexion to 
neutral when the knee is in extension.

4.  Recent orthopedic examination showed no instability, 
effusion, significant restrictive movement, noticeable muscle 
atrophy, or significant pain on motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected left ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, (2000) (now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002).  
The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The VCAA also requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107.  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

By virtue of a statement of the case and the supplemental 
statements of the case issued during the dependency of the 
appeal, the Board believes that the veteran has been advised 
of what the evidence must be shown in order to substantiate 
his claim for an increased rating.  Accordingly, the Board 
believes that VA has satisfied its duty under the VCAA to 
inform the veteran of the information and evidence needed to 
substantiate his claim. 

Further, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran was accorded rating examinations in 1998 and 1999 and 
the case was remanded by the Board in September 2000 so that 
the veteran might be accorded another rating examination.  
This examination took place in December 2000.  Neither the 
veteran nor his representative has alluded to any additional 
information or evidence that has not been obtained and which 
would be pertinent to the claim.  In light of the above, the 
Board finds that all facts that are relevant to the issue 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist under 
the VCAA and the new regulations.  VCAA Section 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A) (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses any decision and question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed above, the 
Board has reviewed the evidence of record and determined that 
all notification and development actions required by the 
legislation and the implementing regulations appear to have 
been completed in full.  Thus, the Board believes that it may 
proceed with a decision on the issue, without prejudice to 
the veteran.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule) which is 
based on average impairment of earning capacity.  38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations 
generally.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

The requirements for evaluation of the complete medical 
history of the claimant's condition are to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.   Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.

In this case, the service-connected left ankle disability is 
currently evaluated as 10 percent disabling under the 
criteria of Diagnostic Code 5271, which pertains to limited 
motion of the ankle.  Under this code, a 10 percent 
disability rating is warranted for moderate limitation of 
motion of the ankle, and a 20 percent rating is authorized 
for marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Normal range of motion in the 
ankle is considered to be 0 to 20 degrees' dorsiflexion, and 
0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II (2001).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence of 
record is against the assignment of a rating in excess of 10 
percent under Diagnostic Code 5271.  In essence, the Board 
believes that the service-connected left ankle disability is 
manifested by no more than moderate motion restriction of the 
ankle.  The Board finds the most probative evidence in this 
regard is the report of the veteran's' December 2000 VA 
examination, which revealed that the range of motion of the 
left ankle was as follows:  With the knee flexed to 90 
degrees, dorsiflexion was to 20 degrees and plantar flexion 
was to 35 degrees.  With the knee in extension, he was able 
to dorsiflex "just to neutral."  Subtalar motion was as 
follows:  Inversion to 20 degrees and eversion to 10 degrees.  
This was equal to the contralateral side.  Further, the 
overlying skin of the left ankle was normal.  Sensation was 
normal.  Overall alignment was normal with no gross 
deficiency.  Anterior drawer testing and plantar flexion were 
at neutral and were normal.  There was no peroneal 
subluxation.  Hind foot alignment was normal in standing and 
in sitting positions.  (Notation was made of left plantar 
fasciitis, but the Board notes that service connection for 
this disorder was granted by the March 2001 rating decision 
and a noncompensable evaluation was assigned).

The findings on the December 2000 examination are consistent 
with no more than a 10 percent disability rating for moderate 
limitation of motion of the left ankle.  Further, the Board 
believes that the assignment of the 10 percent rating for 
moderate motion restriction is also consistent with the 
additional medical evidence of record, including reports of 
rating examinations accorded the veteran in October 1998 and 
April 1999.  At the time of the 1998 examination, 
dorsiflexion of the ankle was to 35 degrees and plantar 
flexion was to 20 degrees.  No deformity was noted on 
external examination.  At the time of the April 1999 
examination, dorsiflexion was to 30 degrees and plantar 
flexion was to 30 degrees, with notation of marked 
tenderness.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under the provisions of 38 C.F.R. § 4.40 (2001) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2001).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, 
the Board has also considered whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any 
resulting functional impairment due to pain or other 
symptoms, might allow for a higher rating in this case.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this regard, the Board notes again that the most probative 
evidence appears to be the report of the veteran's December 
2000 VA examination.  In this examination report, the 
examiner commented that, while the veteran referred to 
subjective weakness in the ankle, the examiner stated this 
was "not necessarily evident" on current examination.  
Notation was also made that, while the veteran felt 
occasional instability, it was not present on current 
examination.  No effusion was indicated.  The examiner stated 
the veteran "certainly" has no significant restrictive 
movement, except for dorsiflexion with the knee in extension.  
The veteran was reported to have no significant pain with any 
motion.  Also, he had no noted incoordination with movement.  
Further, there was no noticeable muscle atrophy.  The 
examiner stated that "essentially, the patient [the veteran] 
does not have any significant complaints."  The examiner then 
referred to the plantar fasciitis for which, as noted above, 
service connection has recently been established.  In light 
of this evidence, the Board is of the opinion that the 
veteran does not experience additional functional loss due to 
pain or discomfort so as to warrant an additional 10 percent 
under the provisions of 38 C.F.R. § 4.40.  The Board believes 
that the veteran's symptoms are adequately compensated by the 
10 percent rating already in effect.

In short, the Board finds that the competent and probative 
evidence of record demonstrates that the veteran experiences 
no more than moderate limitation of motion in the left ankle 
and there is no provision upon which to assign a higher 
rating for the left ankle disability.


ORDER

A disability rating in excess of 10 percent for a left ankle 
disability is denied.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

